DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 16/487917 on January 12, 2021. Please note claims 1-11, 13 and 15-20 remain in the application. 
In response to the amendments filed to claims 10, 11, 18 and 19, the previous objections directed toward minor informalities have been withdrawn. 
In response to the amendments filed to claims 1, 9 and 17, the previous rejection under 35 U.S.C 112(b), concerning claims 3, 4, 9 and 17 have been withdrawn. 
Response to Arguments
2.	Applicant's arguments filed January 12, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6, 10, 11, 13 and 15-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Voroba et al. (hereinafter Voroba) US-PAT No. 4,870,688.

Regarding Claim 1, Voroba teaches 


Regarding Claim 2, Voroba teaches 
The module according to claim 1, wherein the module (i.e. module 200) is openable to one end such to allow insertion of the removal tool (i.e. removal key 150) as shown 6 and Col. 12, Lines 15-21.

Regarding Claim 3, Voroba teaches 


Regarding Claim 4, Voroba teaches 
The module according to claim 3, wherein the second engagement means (i.e. two end edges on the shovel end 160) comprises protrusion being prepared to engage with the at least one first engagement means (i.e. slots 240 and 242) (Col. 12, Lines 8-10).

Regarding Claim 6, Voroba teaches 
The module (14) according to claim 1, wherein the side walls are configured to be inwardly deformed when applying forces to outer surfaces thereof in directions to each other and wherein the first and second engagement means are adapted to be engaged during an inward deformation of the side walls and to be disengaged when the side walls are not inwardly deformed (Col. 12, Lines 15-21).

Regarding Claim 10, Voroba teaches 
A removal tool (Fig. 7 shows a removal key 150) for a hearing device (Fig. 1 shows a hearing aid 10), wherein said removal tool (i.e. removal key 150) is adapted to separate a module (Fig. 6 shows a test module 200) from a housing (Fig. 1 shows an earshell assembly 12) of the hearing device (i.e. hearing aid 10) (Col. 12, Lines 18-21), wherein said module (i.e. module 200) is removably connectable with the housing (i.e. earshell assembly 12) of the hearing device (i.e. hearing aid 10) (Col. 12, Lines 18-21), said module (i.e. module 200) is prepared for insertion of the removal tool (i.e. removal key 150) (Col. 12, Lines 8-10), and said module (i.e. module 200) 
a second engagement means (Fig. 7 shows two end edges on a shovel end 160) formed on the anchoring portion (i.e. shovel end 160) and configured to engage with a first engagement means (Fig. 6 shows slots 240 and 242) on each of said inner surfaces of said deformable side walls (i.e. segments 246, and 248); and a pair of lateral wings (Fig. 7 shows two lateral wings including prongs 162 and 164) adapted to engage a portion of outer surfaces of the side walls (i.e. segments 246, and 248) (Col. 12, Lines 13-21).

Regarding Claim 11, Voroba teaches 
The removal tool according to claim 10, wherein the anchoring portion (i.e. shovel end 160) is adapted to be inserted into the module (i.e. module 200) via an opened end thereof (Col. 12, Lines 13-21).

Regarding Claim 13, Voroba teaches 
The removal tool according to claim 10, wherein the second engagement means (i.e. two end edges on the shovel end 160) comprises a protrusion as shown in Fig. 7.

Regarding Claim 15, Voroba teaches 
The removal tool according to claim 10, wherein the lateral wings (i.e. two lateral wings including prongs 162 and 164) are adapted to inwardly deform the side walls (i.e. segments 246, and 248) of the module (i.e. module 200) once clamped together (Col. 12, Lines 13-21).

Regarding Claim 16, Voroba teaches 
The removal tool according to claim 10, wherein the lateral wings (i.e. two lateral wings including prongs 162 and 164) are pivotably hinged to the anchoring portion (i.e. shovel end 160) as shown in Fig. 7.

Regarding Claim 17, Voroba teaches 
The removal tool according to claim 1, wherein the lateral wings (i.e. two lateral wings including prongs 162 and 164) and the anchoring portion (i.e. shovel end 160) are formed integrally as shown in Fig. 7.

Regarding Claim 18, Voroba teaches 
The hearing device (i.e. hearing aid 10) comprising the housing (i.e. earshell assembly 12) and the module (i.e. module 200) according to claim 1 as shown in Fig. 1 and Fig. 6.

Regarding Claim 19, Voroba teaches 
The hearing device according to claim 18, wherein the module (i.e. module 200) is separable from the housing (i.e. earshell assembly 12) by means of the removal tool (i.e. removal key 150) adapted to separate the module (i.e. module 200) from the housing (i.e. earshell assembly 12) (Col. 12, Lines 18-21).

Regarding Claim 20, Voroba teaches

introducing an anchoring portion (Fig. 7 shows a shovel end 160) of a removal tool (Fig. 7 shows a removal key 150) into the module (i.e. module 200) via an opened end thereof as shown in Figs. 1 and 2, bringing first engagement means (Fig. 6 shows slots 240 and 242) of side walls (Fig. 6 shows segments 246, and 248) of the module (i.e. module 200) into engagement with second engagement means (Fig. 7 shows two end edges on a shovel end 160) of the anchoring portion (i.e. shovel end 160) and bringing lateral wings (Fig. 7 shows two lateral wings including prongs 162 and 164) of the removal tool (i.e. removal key 150) into engagement with a portion of outer surfaces of the module (i.e. module) (Col. 12, Lines 8-14), applying clamping forces to the lateral wings (i.e. two lateral wings including prongs 162 and 164) in relation to each other thereby inwardly deforming the outer surfaces (i.e. segments 246, and 248) of the module (i.e. module) (Col. 12, Lines 13-21), and pulling the module (i.e. module) out of the hearing device housing (i.e. earshell assembly 12) by means of pulling the engaged removal tool (i.e. removal key 150) in relation to the hearing device (i.e. hearing aid 10) (Col. 12, Lines 18-21).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Voroba et al. (hereinafter Voroba) US-PAT No. 4,870,688 in view of Jorgensen et al. (hereinafter Jorgensen) US-PG-PUB No. 2007/0223767.

Regarding claim 5, Voroba teaches all the features with respect to claim 1 as outlined above. Voroba does not explicitly teach that the side walls comprise a metal sheet.
	Jorgensen teaches in Fig. 4 of side walls as 7 and 8 include two battery springs 20 and 21 (Para. [0033], lines 1). The two springs include in the side walls read on the claimed “metal sheet”. This is because the two springs are made of metal sheet to produce conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module, as taught by Voroba, with the side walls comprise a metal sheet, as taught by Jorgensen. The motivation is to use the metal sheet as contact plates to provide good electrical connection for the battery source. 

Regarding claim 7, Voroba teaches all the features with respect to claim 6 as outlined above. Voroba does not explicitly teach that the module is removably connectable with the housing by means of a click mechanism formed at the outer surface of the side walls, said click mechanism being prepared to connect the module to the housing upon pushing the module into an opening of the housing and to release the connection with the housing upon inward deformation of the side walls.
	Jorgensen teaches the module is retained in the custom made shell part by means of a locking tongue which locks the module in snap locking engagement with the custom made part whereby a tool with a handle part and a connection part is introduced such that the connection 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module, as taught by Voroba, with the module is removably connectable with the housing by means of a click mechanism formed at the outer surface of the side walls, as taught by Jorgensen. The motivation is to use the click mechanism to provide a secure and stable connection between the module and the housing. 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voroba et al. (hereinafter Voroba) US-PAT No. 4,870,688 in view of Feeley et al. (hereinafter Feeley) US-PG-PUB No. 2004/80010181.

Regarding claim 8, Voroba teaches all the features with respect to claim 6 as outlined above. Voroba does not explicitly teach that the module is removably connectable with the housing by means of an adhesive bond.
	Feeley teaches of adhesively fixing an ear mold 11 and a speaker receiving member 12 (Para. [0034], Lines 6-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module, as taught by Voroba, with the module is removably connectable with the housing by means of an adhesive bond, as taught by Feeley since it has been held to be within the general skill of a worker in the art to select a fastening 
The combination of Voroba and Feeley do not explicitly teach that said adhesive bond being prepared to break or weaken upon inward deformation of the side walls.
However, one of ordinary skill in the art could have modified the adhesive bond to obtain the required claimed limitation. Since it was well known to select the known material on the basis of its suitability as a matter of design choice. Thus, in view of the teaching Feeley, there would have been a reasonable expectation for one skilled in the art to provide the "adhesive bond being prepared to break or weaken upon inward deformation of the side walls" to allow detachable coupling means. A person of ordinary skill in the art recognizes and understands that the adhesive bond may be prepared to break or weaken upon inward deformation of the side walls to improve the efficiency of the detachable coupling means. The benefit to select a fastening means that allows the module to be separated from the housing in a non-destructive way.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Voroba et al. (hereinafter Voroba) US-PAT No. 4,870,688 in view of Jorgensen et al. (hereinafter Jorgensen ‘264) US-PG-PUB No. 2004/0258264.

Regarding claim 9, Voroba teaches all the features with respect to claim 1 as outlined above. Voroba does not explicitly teach that the module comprises a deformable base-part and a non-deformable sub-module, wherein the base-part and sub-module are connected together by a snap-
	Jorgensen ‘264 teaches in Fig. 8 of a frame (e.g. deformable base-part) 30 and a socket module (e.g. substantially non-deformable sub-module) 50, the frame (e.g. deformable base-part) 30 and socket module (e.g. substantially non-deformable sub-module) 50 are connected together by a snap-in mechanism (Para. [0061], Lines 4-11), Fig. 2 shows a series of four electrical contacts 170 between the socket module (e.g. non-deformable sub-module) 50 and the frame (e.g. deformable base-part) 30. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module, as taught by Voroba, with the module comprises the deformable base-part and the substantially non-deformable sub-module, as taught by Jorgensen ‘264. The motivation is to assured that parts of the module which carry sensitive electronics are not deform during mounting of the module in the housing.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653